Citation Nr: 1512700	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-06 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a June 2009 reduction from 40 to 20 percent for a low back disability was proper.  

2.  Entitlement to an increased rating for a low back disability.


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1981 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that respectively increased the Veteran's disability rating for a low back disability from 20 to 40 percent, effective January 18, 2008, and then decreased the rating from 40 to 20 percent, effective September 1, 2009.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A copy of the hearing transcript is contained in the claims file.  In April 2012, the Board remanded this matter for additional medical inquiry.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists of paper and electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the November 2012 Supplemental Statement of the Case (SSOC).  


REMAND

Pursuant to the Board's April 2012 remand, the Veteran underwent VA compensation examination of his back disability in May 2012.  A report of the May 2012 exam is of record.  

In January 2013, the Board received a statement from the Veteran in which he asserts that his disorder is "getting worse[.]"  In his statement the Veteran also questioned the adequacy of the May 2012 examination, challenging the findings and indicating that the examiner may have been unfriendly to him.  Similar allegations from the Veteran, with regard to an earlier VA compensation examination (July 2010), factored in part into the Board's April 2012 remand for a new examination.  The Board also notes that the July 2010 and May 2012 examiners each questioned the Veteran's credibility with regard to the extent of his claimed lower back disability.  

In light of the foregoing, and inasmuch as the May 2012 examination report is nearly three years old, an additional VA compensation examination should be provided to the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   The new examination report should assess the nature and degree of the Veteran's lower back disability, and should comment on the reliability of the Veteran's lay assertions regarding the severity and disabling effects of his disorder.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in February 2012.  38 C.F.R. § 3.159.     

2.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability and any associated neurological impairment.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

(a)  Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine.  

(b)  Determine whether the back disability results in weakened movement, excess fatigability, or incoordination.  If feasible, provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c)  State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

(d)  Identify any associated neurological disabilities associated with the service-connected back disability.  The severity of each neurological sign and symptom should be reported. The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected. 

(e)  In rendering the requested report, the examiner should consider the Veteran's lay assertions regarding the severity of his disorder, and comment on any credibility issues raised by the record from a medical perspective.  In this regard, the examiner should review the comments of the July 2010 and May 2012 VA examiners.  

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

4.  Then readjudicate the issues on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




